Per Curiam.
We think that the allegations of the amended complaint establish that defendants employed plaintiffs as agents for defendants in the sale of certain stock, and that plaintiffs are entitled to recover the damages arising out of the conduct of that agency due to defendants’ false represenl ations as set forth in the first, third and fourth causes of action.
As to the second cause, we conclude that there is no authority sufficiently alleged for the purchase of shares of stock by the plaintiffs to support and keep up the market price for said stock on behalf of the defendants.
The order appealed from should be modified by granting the motion to dismiss the second cause of action only, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Order modified by granting the motion to dismiss the second cause of action only, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants.